United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2867
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Julian McClain

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                          Submitted: December 28, 2017
                             Filed: January 9, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Julian McClain appeals the district court’s1 order revoking his supervised
release and imposing a 10-month sentence. His counsel has moved to withdraw, and

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
has submitted a brief arguing that the sentence is substantively unreasonable.
McClain has also filed a pro se supplemental brief, arguing that the requirement that
he answer his probation officer truthfully regarding his employment status (violation
2) violated his Fifth Amendment rights; and that there was insufficient evidence in
support of finding that he associated with a person engaged in criminal activity
(violation 6).

       As to counsel’s argument that the sentence was substantively unreasonable, we
conclude that the district court did not abuse its discretion, as it properly considered
the 18 U.S.C. § 3553(a) factors; there was no indication that it overlooked a relevant
factor, or committed a clear error of judgment in weighing relevant factors, see
United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (standard of review);
United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012); and the sentence was
within the Guidelines range, see United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014). As to McClain’s arguments, we conclude that truthful answers as to
violation 2 could not have resulted in further criminal prosecution, and therefore
would not be protected under the Fifth Amendment, see Minnesota v. Murphy, 465
U.S. 420, 434-35 & n.7 (1984); see also United States v. Manning, 476 Fed. Appx.
104, 105 (8th Cir. 2012) (unpublished per curiam); and that he specifically admitted
violation 6 at the revocation hearing.

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                          -2-